COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


JANIE HEGGINS and ALL
OCCUPANTS,


                            Appellants,

v.

DEUTSCHE BANK NATIONAL TRUST
COMPANY,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00130-CV

Appeal from the

County Court at Law No. Four

of Dallas County, Texas

(TC#08-01350-D)


MEMORANDUM OPINION

	This appeal is before the Court on its own motion for determination as to whether the appeal
should be dismissed for want of prosecution.  On March 7, 2008, Appellants filed their notice of
appeal.  By correspondence dated March 12, 2008, the Clerk of the Fifth Court of Appeals informed
Appellants that the filing fee was to be remitted within ten days, and that failure to do so could result
in dismissal of the appeal.  On April 9, 2008, the Clerk of the Fifth Court of Appeals informed the
parties that the appeal had been transferred by the Texas Supreme Court to this Court pursuant to
Tex. Gov't Code Ann. § 73.001.  By correspondence dated April 14, 2008, the Clerk of this Court
again informed Appellants that the requisite filing fee had not been paid and warned of possible
dismissal.  On May 16, 2008, Appellants were warned again that no filing fee had been paid and that
failure to do so within twenty days could result in dismissal.  No payment was made by Appellants,
and this Court has received no response of any kind from Appellants.  Therefore, pursuant to Texas
Rules of Appellate Procedure 5 and 42.3, this appeal is dismissed with prejudice.

						KENNETH R. CARR, Justice
July 31, 2008

Before Chew, C.J., McClure, and Carr, JJ.